GRAVES, J.
(concurring.) — I concur in all that is said in this opinion upon the question of non-liability of defendant upon the first count of the petition, and upon the general question of thé liability of the defendant upon the second count.
I agree also to the proposition that the contract price is the prima-facie damages for the breach of the contract, and that under our rule it devolves upon the defendant to overcome these prima-facie damages by proof contra. In this case there is no proof contra, and the question is what are the prima-facie damages under the contract. Had the suit been brought after the expiration of the contract the right measure of damages (there being no proof contra) would have been the aggregate monthly installments of the salary, plus legal interest on each of such installments from the time they became due, up to the entry of judgment. On the other hand, where suit was (as here) brought immediately upon the breach of the contract, it occurs to me that the prima-facie *395damages should he (1) the aggregate amount of the installments due or past due at the date of judgment, together with legal interest on all past due installments from the time they became due to the entry of judgment, (2) as to installments not due at date of judgment, but to become due in the future, the present worth of each of such undue installments should be found, and the aggregate of these sums be added to the aggregate of the due and past due installments first above mentioned. These are mere matters of arithmetical calculations, and I think the case should be remanded with directions to the circuit court to recast its judgment in accordance with this rule, taking the entry of the new judgment as the date from which to compute interest, or find the present worth of installments. It may be the principal opinion covers this rule, but I am not certain, and hence this separate concurrence.
Blair, Jconcurs in these views.